Title: From George Washington to Fielding Lewis, 5 May 1780–6 July 1780
From: Washington, George
To: Lewis, Fielding


          
            
              Dear Sir,
              Morris-⟨t⟩own May 5th[–6 July] 1780
            
            Your Letters of the 26th of March, & fourth of last Month came safe to hand.
            With respect to the Lotts I purchased at Mercer’s Sale, as I have no Deeds for them, nor in short know well upon what footing the matter stands, I do not incline to give any assurance of parting with the whole, or part of them at this time—What may happen hereafter I am unable to say—circumstances must govern.
            By a letter of the 5th of Decr last from Colo. Fairfax, I am informed that he had, in consequence of my earnest request to him to appt another Attorney, and the information he had recd that his Estate in Virginia was either confiscated or about to be so, sent a power to Robt Carter Nicholas Esqr. to take charge of his affairs and as I had also wrote to Mr Nicholas on this subject I will await his answer before I do any thing respecting Colo. Fairfax’s business. if his information, or apprehensions are well founded I should think it a cruel proceeding as the uniform tenor of his conduct has been friendly to the rights of this Country—his going to England the result of necessity and before hostilities either comme⟨n⟩ced or were thought of—and his return with his family in a manner impracticable.
          
          
            
              Bergen County, Jersey, 6th July 1780
            
            I had wrote thus far when some thing intervening, I was obliged to postpone my letter—a succession of business, of one kind and another, occasioned my laying it aside till I had altogether forgot I had begun a letter to you—and the constant moving state of the army since the 7th of last Month has kept me from my Papers, & from the discovery of my havg begun a letter to you till now. thus much by way of apology—if the re⟨a⟩son is admissible.
            The Gazettes will have given you an Acct of the enemys movements o⟨n⟩ the 7th & 23d of last Month from Elizabeth Town-point, & of their having take⟨n⟩ Post there from the one date to the othe⟨r;⟩ there can be no occasion therefore to detail the acct in this place; but I may lament in the bitterness of my Soul, that the fatal policy which ha⟨s⟩ pervaded all our measures from the beginning of the War, & from which ⟨no⟩ experience however dear bought can change, should have reduced our ar⟨my⟩ to so low an ebb as not to have given a more effectual opposition to those movements than we did; or that we should be obliged to be removing our Stores from place to place to keep them out of the way of the enemy instead of driving that enemy from our Country—but our weakness envited these insults, & why they did not attempt at least to do more than they did, I cannot conceive—Nor will it be easy to make

any one at the distance of 400 Miles believe that our Army, weakened as it is by the expiration of Men’s enlistments, should at times be five or Six days together without Meat—then as many without bread—and once or twice, two or three days together without either. And that, in the same Army, there should be numbers of Men with scarcely as much cloathing as would cover their nakedness and at least a fourth of the whole with not even the shadow of a blanket severe as the Winter has been—Under these circumstances it is no difficult matter to conceive what a time I must have had to keep up appearances & prevent the most disastrous consequences.
            It may be asked, how these things have come to pass? the answer is plain—& may be ascribed to want of system, not to say foresight—originally (if it is not still the case with some) a fatal Jealousy (under our circumsta⟨n⟩ces) of a standing Army—by which means we neglected to obtain Soldiers for the War when zeal & patriotism run high, & men were eager to engage for a trifle, or for nothing; the consequence of which has been, that we have protracted the War—expended millions, & tens of Millions of pounds which might have been saved, & have a new Army to raise & discipline once or twice a year & with which we can undertake nothing because we have nothing to build upon, as the men are slipping from us every day by means of their expiring enlistments. To these, fundamental errors, may be added another which I expect will prove our ruin, & that is the relinquis⟨h⟩ment of Congressional powers to the States individually—all the business is now attempted, for it is not done⟨,⟩ by a timid kind of recommendation from Congress to the States; the consequence of which is, that instead of pursuing one uniform system which in the execution shall corrispond in time & manner, each State undertakes to determine—1st—whether they will comply or not 2d In what manner they will do it—& 3dly in what time—by which means scarcely any one measure is, or can be executed, while great expences are incurred & the willing & zealous state⟨s⟩ ruined—in a word, our measures are not under the influence and direction of one council, but thirteen, each of which is actuated by local views and politics, without considering the fatal consequences of not complying with plans which the united wisdom of America in its representative capacity have digested, or the unhappy tendency of delay, mutilation, or alteration. I do not scruple to add, & I give it decisively as my opinion, that unless the States will content themselves with a full, & well chosen representation in Congress, & vest that body with absolute powers in all matters relative to the great purposes of War, and of general concern (by which the States unitedly are affected, reserving to themselves all matters of local & internal polity for the regulation of order & good government) we are attempting an impossibility, & very soon shall become (if it is not

already the case) a many headed monster—a heterogenious mass—that never will, or can, steer to the same point—The contest among the different States now, is not which shall do most for the common cause, but which shall do least—hence arise disappointments & delay; one State waiting to see what another will or will not do through fear of doing too much & by their deliberations, alterations, & sometimes refusals to comply with the requisitions of Congress, after that Congress have spent months in reconciling (as far as it is possible) jarring Interests in order to frame their resolutions as far as the nature of the case will admit, upon principles of equality.
            There is another source from whence much of our present distress, & past difficulties have flowed; And that is the hope & expectation which siezes the States, & Congress towards the close of every year, that Peace must take place in the Winter—this never fails to produce an apathy which lulls them into ease and security, & involves the most distressing consequences at the opening of every Campaign. We may rely upon it, that we shall never have Peace till the enemy are convinced that we are in a condition to carry on the War. It is no new maxim in politics—that for a nation to obtain Peace, or insure it—It must be prepared for War.
            But it is time for me to recollect myself, & quit a subject which would require a folio volume to ellucidate, & expose the folly of our measures—To rectify past blunders is impossible, but we might profit by the experience of them tho’ even here I doubt, as I am furnished with man⟨y⟩ instances to the contrary.
            After the enemy had manœuvered in the Jerseys—not much I think to their advantage or credit—they, as you may have seen by the accts published, suddenly left the State and by thei⟨r⟩ movements seemed to threaten our Post⟨s⟩ on the North river—this, as we were apprehensive of them before, induced us to make such advances that way as gave us a moral certainty of covering & securing them—whether the enemy’s plans were changed hereby—or whether their only views were to occupy certain grounds which they conceived would hereafter be of use to us in order to drain it of its forage I shall not undertake to say, but the fact is that after being on board their Vessels two ⟨o⟩r three days in the No. River they disembarked about four Miles above Kingsbridge & Incamped across from thence over to the East River or Sound where they have lain ever since foraging—finding this to be the case, & knowing it was not in my power to dislodge them, I came to this place to refresh my Troops—wait the expected reinforcements by Drafts—& the arrival of the french fleet—thus the matter stands at presents—wh⟨at⟩ events may cast up hereafter the womb of time must discover.
            Letters of this length will be the best apology I can make for the infrequency of them, for were they not rare, they would be insufferable—My

best Affections attend my Sister and the Family—with sentiments of the most perfect regard I am most sincerely Yrs
            
              Go: Washington
            
            
              P.S. You will be so good as to let the Inclosed Letters be properly forwarded.
              
                G.W.
              
            
          
        